People v Letizia (2021 NY Slip Op 02727)





People v Letizia


2021 NY Slip Op 02727


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (27/21) KA 19-01949.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSALVATORE LETIZIA, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.